Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated February 24, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informality therein. Correction of this matter is noted with appreciation.

	Applicant has argued with regard to the drawing objection that figures 2-4 should be labeled as prior art, that figures 2-4 illustrate aspects relating to the inventors’ identification of phenomena such as reverse flow and re-entrainment, as described in page 11, lines 10-17 of the application as filed and that figures 2-4 are properly presented. Applicant has further argued with regard to the drawing objection that in figures 4 and 7, the flow arrows obscure several of the flow values in the left hand vertical columns, the flow values themselves are not critical to the claim features and that disclosure of the specific flow values is non-essential and therefore not required in the figures and that the disclosure is complete and that the requirements of 37 C.F.R. § 1.121(d) are met by the current drawings.

	Respectfully, these arguments are non-persuasive. Page 9, lines 1-5 of the specification state “Figure 2 shows parts of a previously considered generator design with an 
adaptor for connecting the generator to an engine; Figure 3 shows parts of an adaptor assembly including the adaptor and fan of Figure 2;  Figure 4 shows air flow patterns within the adaptor of Figures 2 and 3”. These portions clearly convey that figures 2-4 are a previously considered 

	Applicant’s arguments that the amended claims overcome the rejections under 35 USC 102(a)(2) as being anticipated by Barekar 2018/0205286 and the rejections under 35 USC 102(a)(1) as being anticipated by Haydock 6,271,608, have been carefully considered and are persuasive. The amended claims are subject to the prior art rejections set forth later below.

Drawings
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figures 4 and 7, the flow arrows obscure several of the flow values in the left hand vertical columns. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-51 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39, lines 13-14, which recite “the second part of each of the walls is arranged to direct air flow to the air outlet in a subsequent wall”, are indefinite, because it is unclear what is meant by “a subsequent wall” and how this interrelates with the second parts of each of the walls 
In claim 39, the last line, “the air outlet” is indefinite because there are four different air outlets (one in each side wall, one in the top wall, and one in the bottom wall), and it is unclear to which air outlet is being referred to.
In claim 57, line 7, “the direction of air flow” lacks antecedent basis.
In claim 57, lines 9-10, which recite “the second part of each of the walls is arranged to direct air flow to the air outlet in a subsequent wall”, are indefinite for the same reasons as set forth above with regard to claim 39.
In claim 57, line 12, “the air outlet” is indefinite because there are four different air outlets (one in each side wall, one in the top wall, and one in the bottom wall), and it is unclear to which air outlet is being referred to.
In claim 58, lines 8-9, “the direction of air flow” lacks antecedent basis.
In claim 58, lines 13-14, which recite “the second part of each of the walls is arranged to direct air flow to the air outlet in a subsequent wall”, are indefinite for the same reasons as set forth above with regard to claim 39.
In claim 58, line 16, “the air outlet” is indefinite because there are four different air outlets (one in each side wall, one in the top wall, and one in the bottom wall), and it is unclear to which air outlet is being referred to.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-49, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204200628U (note the attached English machine translation and annotated figures below).
Disclosed is an adaptor AD comprising: a plurality of side walls SW; a top wall TW; and a bottom wall BW, wherein each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet shown generally at A, each air outlet is provided in a first part of the corresponding wall, in a direction of air flow, a second part 111 of each of the walls is without an air outlet, the second part of each of the walls is arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls is arranged so as to increase a cross-sectional area of air flow towards the air outlet at CSA. When reading the preamble in the context of the entire claim, the recitation in claim 39, lines 1-2 of “arranged to connect a rotating electrical machine to a prime mover” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 (claim 39).
The walls direct air flow along an airflow path with an increasing cross-sectional area CSA (claim 40).
Each of the walls functions as a partial volute, as the walls form part of the outlets, which are volute-shaped (claim 41).
Each of the walls is arranged to reduce re-entrainment of air back into the adaptor, in a manner similar to Applicant’s air flow path which cross-sectional area which reduces re-entrainment of air back into the adaptor (claim 42).
The adaptor is arranged to house a fan 120 (claim 43).
The increase in the cross-sectional area of the air flow is achieved by virtue of an increasing distance between a perimeter of the fan and a wall of the adaptor at P1, P2, for example (claim 44).
The increase in the cross-sectional area of the air flow is progressive (claim 45).
The adaptor is substantially square-shaped in axial cross section (claim 46).
The adaptor is arranged to provide an increase in a cross-sectional area of air flow towards each air outlet (claim 47).
The air outlets are spaced apart around the circumference of the adaptor (claim 48).
The adaptor has four quadrants and an air outlet is provided in each of the four quadrants (claim 49).


    PNG
    media_image1.png
    1223
    867
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-49, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Haydock 6,271,608 in view of CN 204200628U.
Haydock discloses an adaptor 30 arranged to connect a rotating electrical machine 21 to a prime mover (a prime mover or engine, see column 3, lines 27-29) substantially as claimed, comprising a plurality of side walls (the right hand and left hand walls in figure 4), a top wall; and a bottom wall (claim 39).
The adaptor is arranged to house a fan 27 (claim 43).

The adaptor comprises a front member, and a rear member arranged to connect the adaptor to the electrical machine (claim 50).

However, Haydock does not disclose that each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet, each air outlet is provided in a first part of the corresponding wall, in a direction of air flow, a second part of each of the walls is without an air outlet, the second part of each of the walls is arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls is arranged so as to increase a cross-sectional area of air flow towards the air outlet (claim 39), does not disclose that the walls direct air flow along an airflow path with an increasing cross-sectional area (claim 40), does not disclose that each of the walls functions as a partial volute (claim 41), does not disclose that each of the walls is arranged to reduce re-entrainment of air back into the adaptor (claim 42), does not disclose that the increase in the cross-sectional area of the air flow is achieved by virtue of an increasing distance between a perimeter of the fan and a wall of the adaptor (claim 44), does not disclose that the increase in the cross-sectional area of the air flow is progressive (claim 45), does not disclose that the adaptor is arranged to provide an increase in a cross-sectional area of air flow towards each air outlet (claim 47), does not disclose that the air outlets are spaced apart around the circumference of the adaptor (claim 48), and does not disclose that the adaptor has four quadrants and an air outlet is provided in each of the four quadrants (claim 49).

CN 204200628U (note the attached English machine translation and annotated figures) shows an adaptor AD comprising: a plurality of side walls SW; a top wall TW; and a bottom 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the adapter of Haydock with an adaptor formed such that each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet, each air outlet provided in a first part of the corresponding wall, in a direction of air flow, .

Claims 50-51, as far as they are definite and understood. are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Haydock 6,271,608 and CN 204200628U as applied to claim 39 above, and further in view of Brainard 2,735,030.
The modified adaptor of Haydock shows all of the claimed subject matter wherein adaptor comprises a front member, and a rear member arranged to connect the adaptor to the electrical machine (claim 50), at least one of the walls wall connected between the front member and the rear member, wherein the at least one of the walls is arranged to direct air flow along an airflow path with an increasing cross-sectional area (claim 51). 
 


Brainard shows an arrangement comprising an electrical generator B, a prime mover A having an engine housing 10, and an adaptor 25. The adaptor has an unnumbered front member to the left in figure 1 which receives bolts 26, for the purpose of allowing for mounting the adaptor to the prime mover.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the adaptor of Haydock such that the front member is arranged to connect the modified adaptor to the prime mover, as taught by Brainard, for the purpose of allowing for mounting the adaptor to the prime mover.

Claim 57, as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over CN 204200628U in view of Haydock 6,271,608.
Haydock discloses a rotating electrical machine 21 substantially as claimed, comprising: an adaptor 30 arranged to connect the machine to a prime mover (a prime mover or engine, see column 3, lines 27-29), and including a plurality of side walls (the right hand and left hand walls in figure 4), a top wall; and a bottom wall.

However, Haydock does not disclose that each of the plurality of side walls, the top wall, and the bottom wall includes a first part defining an air outlet in the direction of air flow, and a 

CN 204200628U (note the attached English machine translation and annotated figures) shows an adaptor AD comprising: a plurality of side walls SW; a top wall TW; and a bottom wall BW, wherein each of the plurality of side walls, the top wall, and the bottom wall includes a first part defining an air outlet shown generally at A in the direction of air flow, and a second part 111 lacking an air outlet, the second part of each of the walls arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls arranged to provide an increase in a cross-sectional area of air flow towards the air outlet at CSA. The arrangement is provided for the purpose of providing multiple air outlets for air discharge while reducing losses.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the adapter of Haydock with an adaptor formed such that each of the plurality of side walls, the top wall, and the bottom wall includes a first part defining an air outlet in the direction of air flow, and a second part lacking an air outlet or having an air outlet which is blocked off, the second part of each of the walls arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls arranged to provide an increase in a cross-sectional area of air flow towards the air outlet, as taught by CN 204200628U, for the purpose of providing multiple air outlets for air discharge while reducing losses.

Claim 58, as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over CN 204200628U in view of Haydock 6,271,608.
Haydock discloses a method of cooling a rotating electrical machine 21 substantially as claimed, the rotating electrical machine including an adaptor 30 which connects the machine to a prime mover (a prime mover or engine, see column 3, lines 27-29), the adaptor comprising including a plurality of side walls (the right hand and left hand walls in figure 4), a top wall; and a bottom wall, the method comprising: drawing air flow through the machine and out through air outlets 32.

However, Haydock does not disclose that each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet, each air outlet provided in a first part of the corresponding wall, in the direction of air flow, a second part of each of the walls is without an air outlet, the second part of each of the walls arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls arranged to provide an increase in a cross-sectional area of air flow towards the air outlet.

CN 204200628U (note the attached English machine translation and annotated figures) shows an adaptor AD comprising: a plurality of side walls SW; a top wall TW; and a bottom wall BW, each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet shown generally at A, each air outlet provided in a first part of the corresponding wall, in the direction of air flow, a second part 111 of each of the walls is without an air outlet, the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the adapter of Haydock with an adaptor formed such that each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet, each air outlet provided in a first part of the corresponding wall, in the direction of air flow, a second part of each of the walls is without an air outlet, the second part of each of the walls arranged to direct air flow to the air outlet in a subsequent wall, and the second part of each of the walls arranged to provide an increase in a cross-sectional area of air flow towards the air outlet, as taught by CN 204200628U, for the purpose of providing multiple air outlets for air discharge while reducing losses. This results in drawing air flow through the machine and out through the air outlets, as the adaptor AD of CN 204200628U allows for selection of the desired air outlet via air duct rotating body 130.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Christopher Verdier/Primary Examiner, Art Unit 3745